Exhibit 10.2
Description of performance goals under the Amended and Restated National Fuel
Gas Company 2007 Annual At Risk Compensation Incentive Program and the National
Fuel Gas Company Executive Annual Cash Incentive Program
On December 23, 2009, specific written performance goals for fiscal year 2010
under the Amended and Restated National Fuel Gas Company 2007 Annual At Risk
Compensation Incentive Program (“AARCIP”) were executed by the Compensation
Committee of the Board of Directors of National Fuel Gas Company (the “Company”)
for David F. Smith, Ronald J. Tanski, Matthew D. Cabell and Anna Marie Cellino.
Mr. Smith is President and Chief Executive Officer of the Company. Mr. Tanski is
Treasurer and Principal Financial Officer of the Company and President of
National Fuel Gas Supply Corporation (“Supply Corporation”), one of the
Company’s two pipeline and storage subsidiaries. Mr. Cabell is President of
Seneca Resources Corporation (“Seneca Resources”), the Company’s exploration and
production subsidiary. Mrs. Cellino is President of National Fuel Gas
Distribution Corporation (“Distribution Corporation”), the Company’s utility
subsidiary.
Mr. Smith, Mr. Tanski, Mr. Cabell and Mrs. Cellino will earn cash compensation
in fiscal 2010 under the AARCIP depending upon their performance relative to
their goals. Compensation amounts pursuant to these arrangements can range from
zero to 200% of salary for Mr. Smith, from zero to 160% of salary for Mr. Tanski
and from zero to 140% of salary for Mr. Cabell and Mrs. Cellino. Target
compensation is 100% of salary for Mr. Smith, 80% of salary for Mr. Tanski and
70% of salary for Mr. Cabell and Mrs. Cellino. The Compensation Committee may
approve other compensation or awards at its discretion.
The goals for Mr. Smith relate to Company earnings per share (weighted as 25% of
the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (multiple goals weighted in the aggregate as 35%
of the formula), safety (weighted as 5% of the formula), and various aspects of
the Company’s investor relations program (weighted in the aggregate as 10% of
the formula).
The goals for Mr. Tanski relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), oil and
natural gas production volume (weighted as 15% of the formula), growth of the
pipeline and storage segment (weighted as 15% of the formula), safety (weighted
as 10% of the formula), and various aspects of the Company’s investor relations
program (weighted in the aggregate as 10% of the formula).
The goals for Mr. Cabell relate to Company earnings per share (weighted as 15%
of the formula), earnings per share of Seneca Resources (weighted as 15% of the
formula), oil and natural gas production volume (multiple goals weighted in the
aggregate as 40% of the formula), oil and natural gas reserve replacement
(weighted as 10% of the formula), finding and development costs (weighted as 10%
of the formula), and lease operating expenses and general and administrative
expenses (weighted as 10% of the formula).





--------------------------------------------------------------------------------



 



The goals for Mrs. Cellino relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), safety
(multiple goals weighted in the aggregate as 20% of the formula), Distribution
Corporation customer service standards (weighted as 15% of the formula),
Distribution Corporation meter reading (weighted as 10% of the formula), and the
regulatory environment (weighted as 5% of the formula).
Also on December 23, 2009, specific written performance goals for fiscal year
2010 under the National Fuel Gas Company Executive Annual Cash Incentive Program
(“EACIP”) were executed by the Compensation Committee for John R. Pustulka,
Senior Vice President of Supply Corporation. Mr. Pustulka will earn cash
compensation in fiscal 2010 under the EACIP depending upon his performance
relative to his goals. Mr. Pustulka’s compensation pursuant to this arrangement
can range from zero to 90% of his salary. The Compensation Committee may approve
other compensation or awards at its discretion.
The goals for Mr. Pustulka relate to Company earnings per share (weighted as 25%
of the formula), earnings per share of the Company’s pipeline and storage
subsidiaries and utility subsidiary (weighted as 25% of the formula), safety
(weighted as 10% of the formula), Supply Corporation’s fuel consumption and
operational efficiency (weighted as 10% of the formula), management of the
capital expenditure budgets of the Company’s pipeline and storage subsidiaries
and utility subsidiary (weighted as 5% of the formula), and individual
performance as otherwise subjectively determined (weighted as 25% of the
formula).

